Citation Nr: 0113402	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a right total hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

A decision of the Board of Veterans' Appeals (Board) in 
November 1996 denied the veteran's claim for service 
connection for a right total hip replacement, on the basis 
that there was neither evidence of an in-service injury nor 
post-service continuity of symptomatology of a right hip 
disorder.

This matter comes to the Board from a March 1999 RO rating 
decision that determined that new and material evidence was 
submitted to reopen the claim, but then denied service 
connection for a right total hip replacement.  The veteran 
submitted a notice of disagreement in March 1999, and the RO 
issued a statement of the case in April 1999.  The veteran 
submitted a substantive appeal in September 1999.

Although the RO has considered the claim for service 
connection for a total right hip replacement on a de novo 
basis, the Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).

In correspondence received by the Board in October 1998, the 
veteran's representative also contended that the veteran 
submitted new and material evidence to reopen claims for 
entitlement to service connection for a back disability and 
for an acquired psychiatric disability.  As those issues have 
not been fully developed for appellate review, they are 
referred to the RO for such further development as may be 
necessary.



FINDINGS OF FACT

1.  By a Board decision of 1996, service connection for a 
right total hip replacement was denied.

2.  Some of the evidence received since the 1996 Board denial 
of service connection for a right total hip replacement has 
not previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has a current right hip disability that began 
in service.



CONCLUSIONS OF LAW

1.  The 1996 Board decision, denying service connection for a 
right total hip replacement, was final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1996).

2.  Evidence submitted since the 1996 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

3. A right hip disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been
Submitted to Reopen the Claim

A.  Factual Background

Service department records show that he served with the 453 
Engineer Depot Company as a supply clerk in the Asiatic-
Pacific Theater of operations.

Service medical records at the time of the veteran's 
induction examination in September 1942 show no physical 
defects or diseases.

Service medical records in February 1944 show that the 
veteran sustained a mild contusion of his left hip when 
crushed between a truck and a warehouse at a supply depot.  
[Records providing a further description of this incident are 
illegible.] 

Service medical records also reflect that the veteran was 
hospitalized for two weeks in 1944 at the 165th Station 
Hospital in Mindoro, New Guinea.

Service medical records at the time of the veteran's 
separation examination in November 1945 reflect a sprained 
back, but reported no hip disability.

The evidence of record at the time of the November 1996 
decision of the Board consisted primarily of service medical 
records; service personnel records; private medical records 
showing that the veteran underwent a right total hip 
replacement in February 1976 due to chronic degenerative 
arthritis; a February 1976 report of surgical pathology, 
indicating that the articular surface of the right femoral 
head had a large, somewhat depressed area of granular, red-
tan-to-red erosion, measuring approximately 3.5x3 
centimeters; a June 1976 statement by the veteran's treating 
physician, indicating that x-rays showed degenerative changes 
in the veteran's right hip prior to an automobile accident in 
the early 1970's; a report of VA examination in September 
1976, indicating that the veteran began having pain in his 
right hip and leg in 1972; a January 1981 statement by the 
veteran's treating physician, indicating that x-rays as far 
back as February 1971 showed only traumatic arthritis of the 
veteran's right hip, and noted disagreement with a report 
showing chronic degenerative arthritis of the right hip 
probably secondary to a minimal slipped capital femoral 
epiphysis during the veteran's athletic days as a teenager; 
testimony of the veteran in July 1982, indicating that he 
incurred a hip injury when he was crushed between a truck in 
a loading platform and the wall of the supply hut; a June 
1985 statement by the veteran's treating physician, 
indicating that the veteran could have injured his right hip 
at the time of the crush injury in 1944, which eventually led 
to his degenerative arthritis.

Also of record was a July 1992 statement by an orthopaedic 
surgeon, reflecting that the veteran came to his office with 
a failed hip and underwent required revision surgery in 
October 1990; and an August 1992 statement from the veteran's 
treating physician indicating that a review was conducted of 
the veteran's records, and that it was possible that a crush 
injury sustained when the veteran was pinned between a truck 
and a warehouse dock could have been a contributing factor to 
the veteran's later development of degenerative arthritis.

Evidence submitted since the November 1996 decision of the 
Board includes a September 1997 from the orthopaedic surgeon, 
indicating the following:  That the veteran had been a 
patient of his since 1990; that the veteran required re-
operation to his right hip because of loosening of a femoral 
component; that the veteran's medical file, including service 
medical records, were reviewed; that it was quite clear that 
the veteran was seen for right hip pathology as early as 
1970, with significant x-ray evidence of arthritis; that the 
veteran had no problems in the opposite hip, and that he had 
no pre-disposing factor towards hip pathology; that the 
veteran reported his symptoms as starting well before 1970, 
and preceding the appearance of x-ray findings by several 
years; that the onset of the veteran's symptoms was 
approximately 15 or 20 years following the initial injury; 
and that it was quite conceivable and certainly plausible to 
suggest that the veteran's crush injury in 1944 also 
compressed his hip joint, and that developing symptoms 15 or 
20 years later was certainly within the realm normally seen 
with this injury mechanism.  

Also submitted were copies of the August 1992 statement from 
the veteran's treating physician, the July 1992 statement by 
the orthopaedic surgeon, and the June 1976 statement by the 
veteran's treating physician-each of which has been 
described above.

B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.160(d) 
(2000).  The question now presented is whether new and 
material evidence has been submitted since the Board's 
adverse 1996 decision, denying service connection for a right 
total hip replacement, to permit reopening of the claim.  See 
Evans v. Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 
1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).
 
The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1996 Board decision, the only competent evidence 
of record tending to show that the veteran's right total hip 
replacement was due to the crush injury he sustained in 
service when pinned between a truck and a warehouse dock were 
medical opinions in 1985 and in 1992 by the veteran's 
treating physician, indicating that the veteran could have 
injured his right hip at the time, which eventually led to 
his degenerative arthritis.  Each of these opinions was found 
by the Board to be speculative at best.  The evidence added 
to the record after the 1996 Board decision includes a 
medical opinion to the effect that the veteran's right hip 
joint was compressed as a result of the crush injury, leading 
to the development of symptomatology 15 to 20 years later, 
which was within the realm normally seen with this type of 
injury mechanism.  This evidence, together with evidence 
already of record, provides a more complete picture of the 
circumstances surrounding the nature of the veteran's right 
total hip replacement and a causal nexus to service.  This 
evidence must be considered to fairly evaluate the merits of 
the claim.  Hence, the evidence is "new and material," and 
the veteran's claim is reopened.

As new and material evidence has been submitted since the 
decision of the Board in November 1996, the application to 
reopen the claim for service connection for a right total hip 
replacement is granted.


II.  Entitlement to Service Connection for a Right Total Hip 
Replacement

Based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim has been reopened 
and no further assistance to the veteran is required to 
comply with VA's duty to assist him.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the current presence of 
disability and that the disability resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report no defects, and the Board presumes the veteran 
to have been in sound condition in 1942.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran sustained 
injury when crushed between a truck and a warehouse in 
February 1944.  Records reflect a mild contusion to his left 
hip.  The veteran also testified that he was hospitalized for 
about two weeks following this incident.

Post-service medical records show evidence of traumatic 
arthritis of the right hip in the early 1970's and the need 
for a right total hip replacement in 1976, as well as 
evidence of current disability requiring re-operations to the 
right hip because of loosening of a femoral component.

At the time of the veteran's total hip reconstruction surgery 
in 1976, medical records showed a diagnosis of chronic 
degenerative arthritis of the right hip, probably secondary 
to a minimal slipped capital demoral epiphysis during the 
veteran's athletic days as a teenager.  Correspondence from 
the veteran's treating physician in 1981, however, expressed 
disagreement with that determination and noted that there was 
x-ray evidence of traumatic arthritis of the veteran's right 
hip as far back as February 1971.  The Board notes that there 
are no pre-service medical records in the claims folder.

Correspondence from an orthopaedic surgeon in 1997 suggests 
that the veteran's crush injury in 1944 also compressed his 
hip joint, and that the veteran's developing hip symptoms 15 
to 20 years later was certainly within the realm normally 
seen with this injury mechanism.  The evidence also reflects 
that the veteran had actual symptoms well before the x-ray 
findings of traumatic arthritis.  The orthopaedic surgeon 
also noted that the veteran had no problems in the opposite 
hip, and that he had no pre-disposing factor towards hip 
pathology.  The Board finds that the combination of the 
veteran's statements, the service medical records that 
mention a mild contusion of the left hip when crushed between 
a truck and a warehouse, the treating physician's opinions, 
and the opinion of the orthopaedic surgeon as to a compressed 
hip joint and the timing of its symptomatology, is sufficient 
to show injury in service, current disability, and linkage.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's right total hip replacement is the result of injury 
in service.  Under the circumstances, the veteran prevails as 
to his claim for service connection for right total hip 
replacement with application of the benefit of the doubt in 
his favor.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107).


ORDER

Service connection for right total hip replacement is 
granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

